 



Exhibit 10.13

     
GLG GLOBAL INVESTMENT MANAGEMENT
  GLG PARTNERS, INC.
 
  390 PARK AVENUE, 20TH FLOOR
 
  NEW YORK, NEW YORK 10022
 
  Telephone +1 (212) 224 7200
 
  www.glgpartners.com

December 19, 2007
Paul Myners
Michelin House, 3rd Floor
81 Fulham Road
London, SW3 6RD England
Dear Sir:
This letter sets out the terms under which, effective November 2, 2007, you are
serving as a member of the board of directors of GLG Partners, Inc. (the
“Company”), provided that these terms are subject to approval by the
Compensation Committee of the board of directors of the Company.

1.   You will continue to serve as a director of the Company until you resign
from the board of directors, are removed from that board in accordance with the
Company’s governing documents, or are not re-elected to that board.

2.   For the services described in this letter, you will receive an annual fee
of £200,000 (plus VAT if applicable) from the Company, from which tax will be
deducted to the extent, if any, required by law. Payment will be by equal
semi-annual installments in advance. All fees will cease from the date that your
service as a director of the Company ends, for whatever reason.

3.   While you are a director of the Company, you agree to serve in such
reasonable, additional roles as the Company may request, including as a member
of the Board of Advisors for GLG Partners LP, for no additional compensation.
Membership of the Board of Advisers of GLG Partners LP is not a formal legal
office but rather an appointment to provide your advice and assistance to GLG
Partners LP and its associates on a range of business matters in relation to
which you may have expertise and experience.

4.   As a director of the Company, you will be required to attend regular and
special meetings of the board of directors of the Company to be held
periodically. Such meetings may be held by conference call.

5.   As a member of the Board of Advisers of GLG Partners LP, you will attend
quarterly meetings, usually at GLG Partners LP’s offices in London, and monthly
conference calls. In addition, you may from time to time on reasonable notice be
called on separately to offer advice and assistance to the board of GLG Partners
Limited, which is the general partner of GLG Partners LP, or to individual
members of that board. Overall, you will be expected to devote no more than two
days per month, on average, to these roles.   6.   This letter is not a contract
of employment.

7.   It is accepted and acknowledged that you have business interests other than
those of the Company and its subsidiaries, and have declared any conflicts that
are apparent. During your service with the Company, you must not put yourself in
a position where your duties to any other person, firm, or

 



--------------------------------------------------------------------------------



 



    company conflict with your duties to the Company or its subsidiaries. By
signing below you confirm that you have sufficient time to carry out your
responsibilities in accordance with the terms of this letter and that you have
no other obligations, roles, or interests that would prevent you from so doing.

8.   In addition to the fees described in paragraph 2, the Company will
reimburse you for all reasonable and properly documented travel, hotel, and
other incidental expenses incurred by you in connection with your
responsibilities under this letter.

9.   You must not, during the period of your service with the Company or at any
time thereafter, disclose to any third party any trade secrets, confidential
information, or other data concerning the Company or any of its subsidiaries
that came to your knowledge by virtue of your service, save where you are
required by law or any regulatory body to do so.

If you are willing to accept these terms, please sign the enclosed copy of this
letter and return it to me. We look forward to continuing to work with you in
the future.

            Sincerely,
      /s/ Alejandro San Miguel       Alejandro San Miguel      General Counsel
and Corporate Secretary     

Accepted and agreed to:

            /s/ Paul Myners       Paul Myners   

Date: February 29, 2008           

 